Citation Nr: 1230103	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  09-18 710A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an effective date earlier than August 22, 2006, for the grant of service connection for hypertension.

2.  Entitlement to an initial compensable evaluation for service-connected hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1978 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Service connection was granted and an initial noncompensable evaluation assigned effective August 22, 2006, for hypertension therein.  The Veteran appealed both the effective date as well as the evaluation.

In December 2010, a Travel Board hearing was scheduled regarding this matter pursuant to the Veteran's request.  The Veteran canceled his hearing.  See 38 C.F.R. § 20.704(e) (indicating that a hearing request may be withdrawn by the Veteran at any time before the day of the hearing).  

The following determinations are based on review of the Veteran's claims file in addition to his Virtual VA "eFolder." 


FINDING OF FACT

In December 2010, the Veteran, through his representative, withdrew his appeal regarding the issues of entitlement to an effective date earlier than August 22, 2006, for the grant of service connection for hypertension and entitlement to an initial compensable evaluation for service-connected hypertension.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal with respect to the issues of entitlement to an effective date earlier than August 22, 2006, for the grant of service connection for hypertension and entitlement to an initial compensable evaluation for service-connected hypertension have been met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. §20.202.  An appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(c).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204(a).

On the day of the Veteran's scheduled Travel Board hearing in December 2010, and thus before the Board commenced review in order to promulgate a decision, his representative submitted a written statement.  This statement conveyed the Veteran's "request to withdraw his pending appeal for an increase in his hypertensive vascular disease and an earlier effective date back to 1992."  It follows that the criteria for withdrawal of the appeal with respect to the issues of entitlement to an effective date earlier than August 22, 2006, for the grant of service connection for hypertension and entitlement to an initial compensable evaluation for service-connected hypertension have been satisfied.  

The Veteran's representative at the national level submitted a Brief in support of the Veteran's appeal of the aforementioned issues in July 2012, however.  Yet withdrawal was not referenced therein.  The December 2010 statement from the Veteran's local representative indeed was not mentioned.  This shows that the December 2010 withdrawal was mistakenly overlooked by the national representative.

Given that the criteria for withdrawal remain satisfied, no allegations of errors of fact or law remain.  The appeal of entitlement to an effective date earlier than August 22, 2006, for the grant of service connection for hypertension and entitlement to an initial compensable evaluation for service-connected hypertension accordingly is dismissed because the Board lacks jurisdiction with respect to it.


ORDER

The appeal as it concerns entitlement to an effective date earlier than August 22, 2006, for the grant of service connection for hypertension is dismissed.

The appeal as it concerns entitlement to an initial compensable evaluation for service-connected hypertension is dismissed.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


